MORROW, P. J.
Appellant was convicted of the unlawful possession of intoxicating liquor. After his conviction, the law under which he was prosecuted was changed by act of the Legislature. At the time of the trial it was unlawful, under the statute, to possess intoxicating liquors except for scientific, mechanical, medicinal, or sacramental purposes. By the new law, the possession is made unlawful only in the event it was possessed for sale.
The court has held that the new law operates to annul convictions pending on appeal in similar cases. Cox v. State (No. 6423) 234 S. W. 531, and Petit v. State (No. 6510) 235 S. W. 579, not yet [officially] reported.
The judgment must therefore be reversed, and the cause dismissed.